Title: From Thomas Jefferson to Robert Smith, 14 October 1804
From: Jefferson, Thomas
To: Smith, Robert


               
                  
                     Th:J. to mr Smith
                  

                  Oct. 14. 04
               
               I inclose you a letter from one Baldwin respecting things at the Wallabough. the proper use of such information is to put one on enquiry as it comes often from good men with patriotic views. with respect to himself, I presume from Blackley’s letter he has been heretofore in employ, & is now out. you will judge whether his situation does not merit such notice, useful to him, as circumstances may admit. affectionate salutations.
            